Citation Nr: 1218922	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to ionizing radiation.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1963 to October 1984.  The Appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, which denied the Veteran's initial claim for service connection for prostate cancer.  

The Veteran appealed that decision to the Board.  The claims file was subsequently transferred to the RO in Cleveland, Ohio.  The Board remanded the case in August 2008 and in February 2009 for further development.   The Veteran died in February 2010, prior to the promulgation of a decision by the Board.

The issue of the Appellant's substitution in this case is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Board has been notified that the Veteran died in February 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . ." 


ORDER

The appeal is dismissed.



REMAND

As discussed above, the Board is dismissing the Veteran's appeal, as he died during the pendency of this appeal.  The Board notes that the RO received the Appellant's claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits (VA Form 21-534) in December 2010, within one year of the date of the Veteran's death.   In Fast Letter 10-30 it is noted receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010) (if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction (AOJ), and the AOJ will make a determination in the first instance regarding eligibility for substitution).  

In a May 2003 letter, the RO notified the Appellant that they had received VA Form 21-534, which they accepted as her request to be substituted as a claimant in the Vetearan's appeal.  However, the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  Consequently, the proper course at this juncture is to remand the claim for further development on the issue of substitution.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran is proper.  The AOJ should refer to the Appellant's December 2010 Form 21-534 as well as Fast Letter 10-30 (Aug. 10, 2010).

2.  If the request for substitution is denied, the AOJ should consider the Appellant's December 2010 VA Form 21-534 as a request for accrued benefits and should adjudicate the issue.  The AOJ should return the claims file to the Board only if the claim is in proper appellant status.   

3.  If the request for substitution is allowed, the AOJ should complete any other development deemed necessary and should readjudicate the claim based on substitution.  If the benefit sought on appeal is not granted, the Appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


